DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Request for Continued Examination filed on May 3, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on June 21, 2018.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-10 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A stator comprising: 
 	a winding wound around a stator core and having a lead conductor at an end thereof; and 
 	a terminal member having a connection portion to the lead conductor of the winding, wherein 
 	 	the connection portion of the terminal member includes a winding-side connection portion that fixes the lead conductor, and a leading-end-side connection portion that fixes a portion closer to a leading end of the lead conductor than the winding-side connection portion, 
 	 	the winding-side connection portion and the leading-end-side connection portion have a rectangular shape, each rectangular shape having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor, and 
 	 	the lead conductor defines, in a region midway between each rectangular shape a boundary portion, the boundary portion having a slope so that, beginning at the region midway, the lead conductor is gradually tapered from the winding-side toward the leading-end-side, the boundary portion extending coextensively with a longitudinal axis of the terminal member.

Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A manufacturing method for a stator including a winding wound around a stator core and having a lead conductor at an end thereof, and a terminal member having a connection portion to the lead conductor of the winding, the connection portion of the terminal member including a winding-side connection portion that fixes the lead conductor, and a leading-end-side connection portion that fixes a portion closer to a leading end of the lead conductor than the winding-side connection portion, the manufacturing method comprising: 
 	 	a first step of fixing the lead conductor and the leading-end-side connection portion by metal fusion bonding; 
 	 	a second step of fixing the lead conductor and the winding-side connection portion by coupling different from the metal fusion bonding; 
 	forming the winding-side connection portion and the leading-end-side connection portion to have a rectangular shape, each rectangular shape having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor; and Page 4 of 8Application No. 16/064,840 Attorney Docket No. 114617.PB330US 
 	forming the lead conductor in such a way that the lead conductor defines, in a region midway between each rectangular shape, a boundary portion, wherein the boundary portion has a slope so that the lead conductor, beginning at the region midway, is gradually tapered from the winding-side toward the leading-end-side, the boundary portion extending coextensively with a longitudinal axis of the terminal member.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asao (EP-1124284-B1) deals with an alternating current generator for vehicle.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838